' Case 1:17-cr-00630-ER Document 54 Filed 03/07/19 Page 1 of 11
¥;~ \‘

' 1113 ;)C §§§E;`W`OR] NA\_
UNITED sTATEs DISTRICT cOURT \l‘@i U\‘fiNT
soUTHERN DISTRICT oF NEW YORK 113 131 g 11{@N1LALLY 111 I;D

________________- @(XC#
lp\11‘.'11) `\@\\Q

UNITED STATES OF AMERICA L-F

 

- V. ~ SEALED INDICTMENT

 

RUJA IGNATOVA, 94 171 cr. 630
a/k/a “Cryptoqueen,” '

Defendant.

COUNT ONE
(Conspiracy to Commit Wire Fraud)

The Grand Jury charges:

l. From in or about 2014 through in or about January
2018, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others known
and unknown, willfully and knowingly did combine; conspire,
confederate, and agree together and with each other to violate
Title 18, United States Code, Section 1343.

2. It was a part and an object of the conspiracy that
RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and

television communication in interstate and foreign commerce,

 

Case 1:17-cr-00630-ER Document 54 Filed 03/07/19 Page 2 of 11

11

writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, to wit, IGNATOVA, and
others working on her behalf, made and caused to be made false
statements and misrepresentations soliciting individuals
throughout the world, including in the Southern District of New
York, to invest in “OneCoin,” a purported cryptocurrency, and
instructed individuals to transmit investment funds to OneCoin
depository accounts in order to purchase OneCoin packages,
thereby causing individuals to send interstate and international
wires representing their OneCoin investments, and resulting in
the receipt of over $l billion of investor funds into OneCoin-
related bank accounts.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Wire Fraud)

The Grand Jury further charges:

3. From in or about 2014 through in or about January
2018, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations and
promises, for the purpose of executing such scheme and artifice,
transmitted and caused to be transmitted by means of wire

communication in interstate and foreign commerce writings,

 

Case 1:17-cr-00630-ER Document 54 Filed 03/07/19 Page 3 of 11

a

signs, signals, pictures, and sounds, to wit, IGNATOVA, and
others working on her behalf, made and caused to be made false
statements and misrepresentations soliciting individuals
throughout the world, including in the Southern District of New
York, to invest in “OneCoin,” a purported cryptocurrency, and
instructed individuals to transmit investment funds to OneCoin
depository accounts in order to purchase OneCoin packages, and
thereby caused individuals to send interstate and international
wires representing their OneCoin investments, and resulting in
the receipt of over $1 billion of investor funds into OneCoin-
related bank accounts.

(Title 18, United States Code, Sections 1343 and 2.)

COUNT THREE
(Conspiracy to Commit Money Laundering)

The Grand Jury further charges:

4. From in or about 2014 through in or about January
2018, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others known
and unknown, knowingly did combine, conspire, confederate, and
agree together and with each other to commit money laundering,
in violation of Title 18, United States Code, Sections
l956(a)(l)(B)(i), l956Ca)(2)(B)(i), and l956(a)(2)(A).

5. It was a part and an object of the conspiracy that
RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others

known and unknown, knowing that the property involved in certain

 

Case 1:17-cr-`00630-ER Document 54 Filed 03/07/19 Page 4 of 11

¢

financial transactions represented the proceeds of some form of
unlawful activity, would and did conduct and attempt to conduct
such financial transactions which in fact involved the proceeds
of specified unlawful activity, to wit, the proceeds of the
wire-fraud scheme alleged in Counts One and Two of this
Indictment, knowing that the transactions were designed in whole
and in part to conceal and disguise the nature, location,
source, ownership, and control of the proceeds of specified
unlawful activity, in violation of Title 18, United States Code,
section 1956 (a) (1) (B) (i).

6. lt was further a part and an object of the conspiracy
that RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and
others known and unknown, would and did transport, transmit, and
transfer, and attempt to transport, transmit, and transfer a
monetary instrument and funds from a place in the United States
to and through a place outside the United States, and to a place
in the United States from and through a place outside the United
States, knowing that the monetary instrument and funds involved
in the transportation, transmission, and transfer represented
the proceeds of some form of unlawful activity and knowing that
such transportation, transmission, and transfer was designed in
whole and in part to conceal and disguise the nature, location,
source, ownership, and control of the proceeds of specified

unlawful activity, to wit, the proceeds of the wire-fraud scheme

Case 1:17-cr-00630-ER Document 54 Filed 03/07/19 Page 5 of 11

»

alleged in Counts One and Two of this Indictment, in violation
of Title 18, United States Code, Section 1956(a)(2)(B)(i).

7. It was further a part and an object of the conspiracy
that RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and
others known and unknown, would and did transport, transmit, and
transfer, and attempt to transport, transmit, and transfer, a
monetary instrument and funds from a place in the United States
to and through a place outside the United States, and to a place
in the United States from and through a place outside the United
States, with the intent to promote the carrying on of specified
unlawful activity, to wit, the wire-fraud scheme alleged in
Counts One and Two of this Indictment, in violation of Title 18,
United States Code, Section 1956(a)(2)(A).

(Title 18, United States Code, Section 1956(h).)

COUNT FOUR
(Conspiracy to Commit Securities Fraud)

The Grand Jury further charges:

8. From in or about 2014 through in or about January
2018, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others known
and unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit
offenses against the United States, to wit, securities fraud, in

violation of Title 15, United States Code, Sections 78j(b) &

Case 1:17-c1-00630-ER Document 54 Filed 03/07/19 Page 6 of 11

v

78ff, and Title 17, Code of Federal Regulations, Section
240.lOb-5.

9. It was a part and object of the conspiracy that
RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others
known and unknown, willfully and knowingly, directly and
indirectly, by the use of the means and instrumentalities of
interstate commerce, and of the mails, and of facilities of
national securities exchanges, would and did use and employ, in
connection with the purchase and sale of securities,
manipulative and deceptive devices and contrivances in violation
of Title 17, Code of Federal Regulations, Section 240.10b-5 by:
(a) employing devices, schemes and artifices to defraud; (b)
making untrue statements of material fact and omitting to state
material facts necessary in order to make the statements made,
in the light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices and courses
of business which operated and would operate as a fraud and
deceit upon persons, all in violation of Title 15, United States
Code, Sections 78j(b) and 78ff, and Title 17, Code of Federal
Regulations, Section 240.10b-5, to wit, IGNATOVA, and others
working on her behalf, made and caused to be made false
statements and misrepresentations soliciting individuals
throughout the world, including in the Southern District of New

York, to invest in “OneCoin,” a purported cryptocurrency, and

 

Case 1:17-cr-00630-ER Document 54 Filed 03/07/19 Page 7 of 11

)

thereby caused individuals in the United States and elsewhere to
purchase OneCoin packages, and resulting in the receipt of over
$1 billion of investor funds into OneCoin-related bank accounts.
Overt Acts

10. In furtherance of the conspiracy and to effect the
illegal objects thereof, RUJA IGNATOVA, a/k/a “Cryptoqueen,” the
defendant, and her co-conspirators committed the following overt
acts, among others, in the Southern District of New York and
elsewhere:

a. On or about July 1, 2015, a co-conspirator not
named herein (“CC-l”) sent an e-mail to IGNATOVA, stating in
part, “I thought this could go out tonight, problem is 1 don't
have the access to send out to the members,” and attaching a
document which announced a July 4, 2015 online webinar hosted by
IGNATOVA and others to mark the official opening of the United
States market for OneCoin.

b. On or about July 4, 2015, IGNATOVA participated
in an online webinar, later posted to YouTube.com, in which
IGNATOVA announced the official opening of the United States
market for OneCoin.

c. On or about August 18, 2015, in order to purchase
a OneCoin package, at the direction of a second co~conspirator
not named herein (“CC-2”), a victim residing in the United

States wired approximately $5,548 through a correspondent bank

 

Case 1:17-cr¢00630-ER Document 54 Filed 03/07/19 Page 8 of 11

ux

located in New York, New York, to benefit a bank account held in
the name of “OneCoin Ltd.,” opened at the direction of IGNATOVA
at Mashreq Bank in Dubai, United Arab Emirates.

(Title 18, United States Code, Section 371.)

COUNT FIVE
(Securities Fraud)

11. From in or about 2014 through in or about January
2018, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, willfully and
knowingly, directly and indirectly, by the use of means and
instrumentalities of interstate commerce, the mails and the
facilities of national securities exchanges, in connection with
the purchase and sale of securities, did use and employ
manipulative and deceptive devices and contrivances, in
violation of Title 17, Code of Federal Regulations, Section
240.10b-5, by (a) employing devices, schemes and artifices to
defraud; (b) making untrue statements of material facts and
omitting to state material facts necessary in order to make the
statements made, in the light of the circumstances under which
they were made, not misleading; and (c) engaging in acts,
practices and courses of business which operated and would
operate as a fraud and deceit upon persons, to wit, IGNATOVA,
and others working on her behalf, made and caused to be made
false statements and misrepresentations soliciting individuals

throughout the world, including in the Southern District of New

 

'.)

Case 1:17-gr-00630-ER Document 54 Filed 03/07/19 Page 9 of 11

a

York, to invest in “OneCoin,” a purported cryptocurrency, and
thereby caused individuals in the United States and elsewhere to
purchase OneCoin packages, and resulting in the receipt of over
$1 billion of investor funds into OneCoin-related bank accounts.
(Title 15, United States Code, Sections 78j(b) & 78ff;
Title 17, Code of Federal Regulations, Section 240.10b-5; and

Title 18, United States Code, Section 2.)

FORFE ITURE ALLEGATIONS

 

12. As a result of committing the offenses alleged in
Counts One, Two, Four, and Five of this Indictment, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, shall forfeit to
the United States pursuant to Title 18, United states Code,
Section 981(a)(1)(C), and Title 28, United States Code, Section
2461(c), any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the
commission of said offenses, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offenses that the
defendant personally obtained.

13. As a result of committing the offense alleged in Count
Three of this Indictment, RUJA IGNATOVA, a/k/a fCryptoqueen,”
the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a)(1), any and all
property, real and personal, involved in said offense, or any

property traceable to such property, including but not limited

*/

Case 1:17-cr;00630-ER Document 54 Filed 03/07/19 Page 10 of 11

4

to a sum of money in United States currency representing the
amount of property involved in said offense.

Substitute Asset Provision

 

14. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981 and 982;

Title 21, United States Code, Sections 853; and
Title 28, United States Code, Section 2461.)

M /Qé)z/§C; D/€/M»// 4 £><A,WM

/FOREPERSON GE.‘oF/FREY 's'. BERMAN
United States Attorney
Southern District of New York

lO

Case 1:17:cqr-00.630-ER Document 54 Filed 03/07/19 Page 11 of 11 1 _

4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. _

RUJA IGNATOVA,
a/k/a “Cryptoqueen,”

Defendant.

 

SEALED INDICTMENT

 

84 l7 Cr. 630

(18 U.s.c. §§ 371, 1343, 1349, 1956(h),
and 2; 15 U.S.C. §§ 78j(b) and 78ff;
and 17 c.F.R. § 240.10b-5)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

751 f ¢@#<\

Foreperson.

 

j'/r(€/J ;/\AYC/WL¢/w€/HL Q//\/cic( S€/O\[ US//l:)` Aoma/\
/A(

